Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-19 in the reply filed on 5/7/2020 is acknowledged.
Claims 20-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/7/2020.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Busold et al. (US2016/0256170)
Regarding claim 1, Busold et al. discloses a system comprising 
(a) a catheter (500) comprising a first lumen (530) having a proximal end configured to receive a first low viscosity fluid, a distal end and an exit port (550) proximal to a distal end of the catheter (Figure 5a; paragraphs 81 and 89); and 
(b) a source of thermal energy, radiofrequency energy or light configured to expose the low viscosity fluid to heat, radiofrequency or light, respectively, and convert the low viscosity fluid to a high viscosity fluid (paragraph 128) and the system is 
Regarding claim 3, Busold et al. discloses the high viscosity fluid is configured to cure into a solid material after delivery from the exit port of the catheter (paragraph 10; the fluid interacts with body fluid upon deployment from the device to cure into a foam solid).  
Regarding claim 4, Busold et al. discloses the first low viscosity fluid comprises a polyisocyanate (paragraph 112) and an amine catalyst (paragraph 111) and wherein the first low viscosity fluid is converted to the high viscosity fluid by exposure to heat (paragraph 128).  
Allowable Subject Matter
Claims 5-9 and 11-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose or fairly suggest a motivation to combine the delivery device and chemical compositions of liquids curable to alter the .  
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
The applicant’s amendment and arguments regarding the limitation “within 5cm of the distal end” does not differentate the present invention from the prior art of record and the previous rejection. The examiner acknowledges the applicant’s disclosure that Busold et al. has the high/low viscosity fluid change along the length of the device.  However, the phase change along the length of the device would also mean that the change exists within 5cm of the distal end, as set forth in the claims.  The structure and function of the current invention as set forth in the current claim limitations is not sufficient to differentiate from the prior art.  The applicant’s arguments regarding the change existing only in the last 5cm of the length of the tube discuss differences between the present invention and the prior art, however, the limitations and structure being argued are not expressed in the current claim set.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANN SZPIRA whose telephone number is (571)270-3866.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIE A SZPIRA/           Primary Examiner, Art Unit 3771                                                                                                                                                                                             	May 11, 2021